Citation Nr: 0941979	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-37 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of inpatient medical 
care provided by Hillcrest Medical Center on March 12, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to July 
1995.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Department of Veterans Affairs 
(VA), regional office (RO) in Muskogee, Oklahoma.  In October 
2009, the claimant testified at a video hearing before the 
undersigned.  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
of record does not show that VA payment or reimbursement of 
the costs of the inpatient medical care provided by Hillcrest 
Medical Center on Sunday March 12, 2006, was in an emergency 
situation, that the Veteran received authorization prior to 
receiving the inpatient medical care provided by Hillcrest 
Medical Center on Sunday March 12, 2006, or he or anyone 
acting on his behalf sought post-treatment authorization from 
VA within 72 hours of the inpatient medical care provided by 
Hillcrest Medical Center on Sunday March 12, 2006, and 
authorization was given.  

2.  The preponderance of the competent and credible evidence 
of record does not show that the inpatient medical care 
provided the Veteran by Hillcrest Medical Center on Sunday 
March 12, 2006, was rendered for a service connected 
disability or a non-service-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability nor does the record show that the 
claimant has a total disability permanent in nature resulting 
from a service-connected disability or that he was a 
participant in a vocational rehabilitation program at the 
time of the hospitalization.

3.  The preponderance of the competent and credible evidence 
of record does not show that the inpatient medical care 
provided the Veteran by Hillcrest Medical Center on March 12, 
2006, was for a continued medical emergency of such a nature 
that he could not have been safely discharged or transferred 
to a VA or other Federal facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement for inpatient 
medical care provided by Hillcrest Medical Center on 
March 12, 2006, have not been met.  38 C.F.R. §§ 1725, 1728 
(West 2002); 38 U.S.C.A. §§ 1703, 1710, 1725, 1728, 5100, 
5101, 5102, 5103, 55103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 17.120 (2007); 38 C.F.R. §§ 3.102, 3.159, 17.52, 
17.53, 17.54, 17.120, 17.121, 17.130, 17.1000, 17.1001, 
17.1002, 17.1003 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, obtaining a medical opinion.  38 U.S.C.A. 
§ 5103A. 

Initially, the Board notes that because the current claim is 
governed by the provisions of Chapter 71 of Title 38 of the 
United States Code, the VCAA and its implementing regulations 
are not applicable.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002); Lueras v. Principi, 
18 Vet. App. 435 (2004).  

Notwithstanding the above, the Board has reviewed the case 
for purposes of ascertaining that the claimant has had a fair 
opportunity to present argument and evidence in support of 
his claim for reimbursement of medical expenses and concludes 
that he has.  

Specifically, a review of the record on appeal shows that in 
the current appeal there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Next, the Board finds that written notices 
provided in November 2006 would fulfill the provisions of 38 
U.S.C.A. § 5103(a).  Moreover, while 38 U.S.C.A. § 5103(a) 
notices was not provided to the claimant prior to the 
adjudication of the claim, the Board finds that providing the 
claimant with the above notice followed by a readjudication 
of the claim in the subsequent November 2006 statement of the 
case "cures" any timing problem associated with inadequate 
notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
Moreover, the Board finds that even though the notice was 
inadequate under Dingess v. Nicholson, 19 Vet. App. 473 
(2006), this error is harmless because the claim is being 
denied and any issue regarding a disability rating and an 
effective date is moot.  Furthermore, even if the above 
letters did not provide adequate 38 U.S.C.A. § 5103(a) 
notice, the Board finds that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claim after 
reading the above letters as well as the November 2006 
statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  Furthermore, the Board finds that there can be 
no prejudice to the Veteran due to a lack of adequate 38 
U.S.C.A. § 5103(a) notice where, as here, none has been 
specifically alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the agency of original jurisdiction has 
obtained and associated with the claim's file all the records 
related to the Veteran's inpatient medical care at Hillcrest 
Medical Center on March 12, 2006.  The agency of original 
jurisdiction also obtained in June 2006 a medical opinion 
which opinion is adequate to allow the Board to adjudicate 
the claim because it were provided after a review of the 
relevant private medical records found in the claim's file.  
See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The record also shows that in October 2009 
the claimant had an opportunity to testify at a hearing 
before the undersigned.  

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claim's file.  Hence, VA has fulfilled its duty to 
assist the claimant in the prosecution of his claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Merits of the Claim

The Veteran claims that he is entitled to payment or 
reimbursement of the costs of the inpatient medical care 
provided by Hillcrest Medical Center on March 12, 2006, 
because while being seen at the Tulsa VA Outpatient Clinic 
due to an irregular heart beat on Friday March 10, 2006, the 
VA doctor told him he had to go to the nearest hospital 
because he was in atrial fibrillation; the VA doctor told him 
that the nearest two hospitals were private hospitals and 
asked the Veteran to chose which one he would like to go to 
and the claimant was never given the option of going to the 
VA hospital; the VA doctor called 911 to have an ambulance 
take him to Hillcrest Medical Center; and the VA doctor told 
him that he would be in the hospital until Sunday March 12, 
2006, for observation to see if his heart became better.  
Moreover, while at Hillcrest Medical Center from Friday 
March 10, 2006, to Sunday March 12, 2006, no one ever told 
him he was stable and able to leave the hospital prior to 
Sunday March 12, 2006, no one ever told him that he needed to 
be transferred to a VA Medical Center because he was stable, 
and neither the VA doctor nor anyone else at VA ever told him 
he would be responsible for medical bills incurred at 
Hillcrest Medical Center if did not leave the hospital and/or 
transfer to a VA Medical Center after he became stable.  It 
is also requested that the Veteran be afforded the benefit of 
the doubt. 

Prior Authorization

If VA facilities are not capable of furnishing hospital care 
or medical services, VA may contract with a non-VA facility 
in order to provide the required care.  38 U.S.C.A. §§ 1703, 
1710.  Non-VA care may be paid for by VA if VA authorizes the 
care in advance pursuant to 38 C.F.R. § 17.54.  38 C.F.R. 
§§ 17.52, 17.53.  That section provides, in pertinent part, 
that:

[t]he admission of a [V]eteran to a non-
[VA] hospital at [VA] expense must be 
authorized in advance.  In the case of an 
emergency which existed at the time of 
admission, an authorization may be deemed 
a prior authorization if an application, 
whether formal or informal, by telephone, 
telegraph or other communication, made by 
the [V]eteran or by others in his or his 
behalf is dispatched to the [VA] . . . 
within 72 hours after the hour of 
admission . . . (Emphasis added)

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As reported above, the Veteran claims that a VA doctor told 
him to go to a private hospital for observation because of a 
problem with his heart and no one ever told him he was stable 
and needed to leave the hospital prior to his release on 
Sunday March 12, 2006.  In support of this claim, the Veteran 
provided his testimony at a personal hearing and a number of 
writings to VA in which he reiterated these claims. 

However, the Veteran also reported in a December 2006 
statement that his VA doctor told him before he left for the 
hospital that he " . . . was okay and not in any danger that 
some people are in atrial fib all the time and they just go 
about their day with it, and most people don't even know they 
are having it . . ."  Moreover, a VA healthcare professional 
opined in June 2006 that the Veteran was stable 24 hours 
after his Friday March 10, 2006, admission (i.e., by Saturday 
March 11, 2006).  This opinion is not contradicted by any 
other medical opinion of record.  See Colvin v. Derwinski 1 
Vet. App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).  

While the Veteran and his representative have claimed 
otherwise, the Board finds that that these opinions are not 
competent and credible because the date on which the claimant 
became stable requires special medical knowledge and because 
providing the opinion cannot be made based on symptoms which 
are observable to the naked eye by a lay person.  See 
Jandreau, supra; Buchanan, supra; Charles, supra; Espiritu, 
supra.  The Board also finds the June 2006 VA opinion more 
competent and credible than the Veteran and his 
representative statements and/or testimony because the June 
2006 opinion was made by a healthcare professional.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating 
the probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data).  

Moreover, the Veteran does not claim and the record does not 
show that he received pre-hospitalization authorization from 
VA for treatment at Hillcrest Medical Center on Sunday 
March 12, 2006, except for the fact that his VA doctor told 
him on Friday March 10, 2006, to go to Hillcrest Medical 
Center for observation until Sunday March 12, 2006.  
Furthermore, the Veteran does not claim and the record does 
not show that he or anyone acting on this behalf sought post-
treatment authorization from VA within the meaning of 
38 C.F.R. § 17.54 (i.e., within 72 hours) and, if so, 
authorization was given.  

The Court has held that the advice of a health care provider 
to go to a non-VA facility is not the type of authorization 
contemplated in the regulation; rather, specific formalities 
must be complied with.  38 C.F.R. § 17.54; See also Smith 
(Thomas) v. Derwinski, 2 Vet. App. 378 (1992).  

Accordingly, because the record is negative for competent and 
credible evidence that the Veteran was in an emergency 
situation on Sunday March 12, 2006, that he received 
authorized prior to receiving the inpatient medical care 
provided by Hillcrest Medical Center on Sunday March 12, 
2006, or that the claimant or anyone acting on his behalf 
sought post-treatment authorization from VA within 72 hours 
of his receiving the inpatient medical care provided by 
Hillcrest Medical Center on Sunday March 12, 2006, and 
authorization was given, the Board finds that preponderance 
of the evidence is against the claim of entitlement to 
reimbursement because of prior authorizations.  38 C.F.R. 
§§ 17.52, 17.53, 17.54.  

Therefore, the Veteran may recover the expenses associated 
with such treatment only if he qualifies for payment or 
reimbursement of unauthorized medical expenses under the 
provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.

Unauthorized Medical Expenses

Initially, the Board notes that the laws and regulations 
governing reimbursement of unauthorized medical expenses 
under the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120 changed during the pendency of the appeal.  See 
VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 
2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110.  
However, under both the old and new laws and regulations the 
Veteran, in order to be entitled to payment or reimbursement 
of unauthorized medical expenses incurred at a non-VA 
facility, must satisfy each of three regulatory conditions:  

(a) [The c]are or services . . . were 
rendered . . .
(1) [For a]n adjudicated service-
connected disability[;] 
(2) [For] a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability[;] 
(3) [For a]ny disability of a 
[V]eteran if the [V]eteran has a 
total disability permanent in nature 
resulting from a service-connected 
disability . . . [; or]
(4) [For a]ny illness, injury, or 
dental condition of a [V]eteran who 
- 
(A) is a participant in a vocational 
rehabilitation program (as defined 
in section 3101(9) of this title); 
and
(B) is medically determined to have 
been be in need of care or treatment 
. . .; and

(b) . . . emergency treatment not 
previously authorized were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) . . . VA or other Federal facilities 
were not feasibly available, and an 
attempt to use them beforehand or obtain 
prior VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or treatment 
had been or would have been refused . . .

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  Failure to satisfy 
any one of the above criteria precludes VA from paying or 
reimbursing unauthorized private medical expenses.

With the above laws and regulations in mind, the Board notes 
that a review of the record on appeal shows that the 
Veteran's service connected disabilities (i.e., back strain 
rated as 30 percent disabling; psychiatric disorder rated as 
30 percent disabling; arthritis rated as 20 percent 
disabling; hearing loss rated as 20 percent disabling; 
arthritis rated as 10 percent disabling; pes planus rated as 
percent disabling; incomplete paralysis of the median nerve 
rated as 10 percent disabling; incomplete paralysis of the 
median nerve rated as 10 percent disabling; hiatal hernia 
rated as 10 percent disabling; tinnitus rated as 10 percent 
disabling; and removal of the tailbone rated as 0 percent 
disabling) do not include a heart disorder.  Moreover, 
nothing in the record shows that the atrial fibrillation 
which caused the Veteran's hospitalization was a non-service-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability and 
in the absence of such a medical opinion the Board can not 
find that one exists.  See Colvin, supra.  Likewise, while 
the Veteran is in receipt of a combined 90 percent rating for 
all of his service connected disabilities, the record does 
not show and he does not claim that he has a total disability 
permanent in nature resulting from a service-connected 
disability.  Likewise, the Veteran does not claim and the 
record does not show that the hospitalization occurred while 
he was a participant in a vocational rehabilitation program.  

Accordingly, because the failure to satisfy any one of the 
above criteria precludes VA from paying or reimbursing these 
private medical expenses, the Board finds that the 
preponderance of the evidence is against the claim for 
payment or reimbursement of unauthorized medical expenses 
under the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120.  

Therefore, the Veteran may recover the expenses associated 
with such treatment only if he qualifies for payment or 
reimbursement under the provisions of The Veterans Millennium 
Health Care and Benefits Act.

Veterans Millennium Health Care and Benefits Act

The Veterans Millennium Health Care and Benefits Act provides 
payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177, 
and is referred to as the "Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed.  
Reg. 36,467 (2001).  In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."  Therefore, it is potentially applicable to the current 
appeal.

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those Veterans who are active  
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and are not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.  

Moreover, even thought the laws and regulations governing 
reimbursement of medical expenses under the Veterans 
Millennium Health Care and Benefits Act also changed during 
the pendency of the appeal (see VETERANS' MENTAL HEALTH AND 
OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 
10, 2008, 122 Stat 4110), under both the old and new laws and 
regulations the Veteran, in order to be eligible for payment 
or reimbursement for emergency services for non-service 
connected conditions in non-VA facilities, must show that his 
treatment satisfies all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have  reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health;

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson;

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the  time the 
Veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The Veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment;

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment; and

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 
for the emergency treatment provided.

See 38 C.F.R. § 17.1002 (Emphasis added).  Failure to satisfy 
any one of the above criteria precludes VA from paying or 
reimbursing unauthorized private medical expenses.

With the above laws and regulations in mind, the Board notes 
that the Veteran and his representative allege that the 
treatment the claimant obtained at Hillcrest Medical Center 
from Friday March 10, 2006, to Sunday March 12, 2006, was all 
rendered in a continuing medical emergency of such nature 
that delay would have been hazardous to life or health.  
Therefore, since VA paid for the Veteran's inpatient medical 
care at Hillcrest Medical Center from Friday March 10, 2006, 
to Saturday March 11, 2006, they should also pay for his 
inpatient medical care on Sunday March 12, 2006.

With respect to whether the claimant had "a continued 
medical emergency of such a nature that the Veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility," as reported above, a VA healthcare 
professional opined in June 2006 that the Veteran was stable 
24 hours after his Friday March 10, 2006, admission (i.e., by 
Saturday March 11, 2006).  This opinion is not contradicted 
by any other medical opinion of record.  See Colvin, supra.  

While the Veteran and his representative have claimed 
otherwise, the Board finds, as it did above, that these 
opinions are not competent and credible because the date on 
which the claimant became stable requires special medical 
knowledge and because providing the opinion cannot be made 
based on symptoms which are observable to the naked eye by a 
lay person.  See Jandreau, supra; Buchanan, supra; Charles, 
supra; Espiritu, supra.  The Board also finds the June 2006 
VA opinion more competent and credible than the Veteran and 
his representative's lay statements and/or testimony because 
the June 2006 opinion was made by a healthcare professional.  
See Black, supra.  

Accordingly, because the failure to satisfy any one of the 
above criteria precludes VA from paying or reimbursing these 
medical expenses, the preponderance of the evidence is 
against the claim for payment or reimbursement of 
unauthorized medical expenses under the provisions of The 
Veterans Millennium Health Care and Benefits Act.  See 38 
C.F.R. § 17.1002.

Conclusion

While the Board is sympathetic to the appellant's arguments, 
we are bound by the criteria set forth above, and a review of 
all the potentially applicable laws and regulations does not 
reveal a provision under which payment or reimbursement of 
the medical expenses in question may be made by VA.  38 
U.S.C.A. §§ 1703, 1710, 1725, 1728.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing, Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).  Indeed, the Supreme Court of the 
United States, in Richmond, went so far as to point out that 
'[i]t is a federal crime, punishable by fine and 
imprisonment, for any Government officer or employee to 
knowingly spend money in excess of that appropriated by 
Congress."  Richmond, 110 S. Ct. at 2474.

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of inpatient medical 
care provided by Hillcrest Medical Center on March 12, 2006, 
is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


